Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on May 17, 2022 has been entered. Claims 1 and 9 have been amended. No claims have been canceled. No claims have been added. Claims 1 – 16 are still pending in this application, with claims 1 and 9 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 7, 9 – 11 and 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“AUTOMATIC FACIAL SKIN DEFECT DETECTION SYSTEM”, IDS), hereinafter referred as Chang, in view of Umbaugh et al. (“Automatic Color Segmentation of Images with Application to Detection of Variegated Coloring in Skin Tumors”, IDS), hereinafter referred as Umbaugh, in further view of Sankaran et al. (“Pose Angle Determination by Face, Eyes and Nose Localization”, 
2005 IEEE Computer Society Conference on Computer Vision and Pattern Recognition (CVPR'05) - Workshops (Page(s): 161)), hereinafter referred as Sankaran.

Regarding claim 1, Chang discloses a system for analyzing optical properties of skin (title, abstract), comprising: 
processing circuitry configured to: 
capture image of the skin (Figs. 1 – 3); 
detect, from the captured image of the skin, plurality of landmarks on the skin (Fig. 1, “facial feature detection”); 
identify, from the detected plurality of landmarks on the skin, one or more regions-of-interest (Fig. 1, “ROI locating”); 
transform the captured image into an angular domain (page 528 – 529, a) Potential spot detection; see color space transform, AngleA and AngleB); and 
calculate optical properties of the skin (page 529, b) Feature extraction; GLCM features are used to calculate texture).  
However, Chang fails to explicitly disclose the system wherein the image is a video to track skin landmarks.  
  However, in a similar field of endeavor Umbaugh discloses a system for image processing to detect variegated coloring in skin tumors (title, abstract). In addition, Umbaugh discloses the system using video to track skin landmarks (page 47, section “Materials and Methods”, using video camera to track skin tumors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang, and using video to track skin landmarks. The motivation for doing this is to exploit the temporal aspect of the image.
However, Chang fails to explicitly disclose the system wherein transform the captured image into an angular domain by comparing distances between a first landmark on a left side of the skin relative to a central axis and a second landmark on a right side of the skin relative to said central axis.  
  However, in a similar field of endeavor Sankaran discloses a system for processing face image (title, abstract). In addition, Sankaran discloses the system transform the captured image into an angular domain by comparing distances between a first landmark on a left side of the skin relative to a central axis and a second landmark on a right side of the skin relative to said central axis (section 5.1 Yaw, comparing distances between left eye to nose and right eye to nose for yaw angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang, and transform the captured image into an angular domain by comparing distances between a first landmark on a left side of the skin relative to a central axis and a second landmark on a right side of the skin relative to said central axis. The motivation for doing this is that head orientation can be considered so that the application of Change can be expended.

Regarding claim 2 (depends on claim 1) Chang discloses the system wherein the optical properties include at least one of color, luminance, texture, shine, radiance, evenness, skin tone, iridescence, and glow (page 529, b) Feature extraction).  

Regarding claim 3 (depends on claim 1) Chang discloses the system wherein the video is captured from a handheld device (page 530, A. Experiment environment; Cannon Power Shot G10 is a handheld device).  

Regarding claim 5 (depends on claim 1) Chang discloses the system wherein the skin is on a face (Fig. 2 and 3).  

Regarding claim 6 (depends on claim 1) Chang discloses the system wherein the optical properties are calculated for a pre-existing video (page 531 – 532, C. Performance evaluation; properties are calculated for a pre-existing images),.  

Regarding claim 7 (depends on claim 1) Chang discloses the system further comprising: collecting the calculated optical properties of the skin for data analysis (abstract, “skin analysis”).  

Regarding claim 8 (depends on claim 5) Sankaran discloses the system wherein transforming the captured video into an angular domain is accomplished by comparing distances between a first landmark on a left side of the face relative to a central axis and a second landmark on a right side of the face relative to said central axis (section 5.1 Yaw, comparing distances between left eye to nose and right eye to nose for yaw angle).

Regarding claims 9 – 11 and 13 – 16, they are corresponding to claims 1 – 3 and 5 – 8, respectively, thus, they are rejected for the same reason stated in claims 1 – 3 and 5 – 8.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 16 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668